ACCEPTED
                                                                                                      12-13-00378-CR
                                                                                          TWELFTH COURT OF APPEALS
                                                                                                       TYLER, TEXAS
                                                                                                 3/24/2015 2:27:39 PM

                     Allen W. Ross                                                                       CATHY LUSK
                                                                                                               CLERK

                     Attorney & Counselor at Law
                     PO Box 528 ~ Jacksonville, TX 75766
                     903.683.2454 (voice)
                     866.576.5317 (fax)
                                                                          FILED IN
                     allen@arossatty.com
                                                                   12th COURT OF APPEALS
                                                                        TYLER, TEXAS
                                                                   3/24/2015 2:27:39 PM
                                                                        CATHY S. LUSK
                       VIA CERTIFIED MAIL, RETURN RECEIPT NO. 7014 0510 0002   2996 6440
                                                                            Clerk

March 19, 2015

Mr. Bernie Lucas
TDC # 1604478
George Beto Unit
1391 FM 3328
Tennessee Colony, TX 75886

       Ref:    Appellate Cause No. 12-13-00378-CR
               Trial Court Case No. 16984
               Bernie Lucas v. The State of Texas
               Post-Opinion Letter / Petition for Discretionary Review Rights


Dear Mr. Lucas:

Enclosed is a copy of the Judgment and Opinion issued by the Twelfth Court of Appeals in Tyler, Texas
in this cause. Regretfully, the Court of Appeals has affirmed the decision of the trial court below.

Pursuant to Rule 48.4 of the Texas Rules of Appellate Procedure you have the right to file a pro se
Petition for Discretionary Review in the Texas Court of Criminal Appeals. This petition must be filed
within 30 days after the issuance of the Court of Appeals’ opinion (or within 30 days after the Court
of Appeals denies a motion for rehearing, if one is filed).

THEREFORE, IF YOU WISH TO CONTINUE THE APPEAL, YOU WILL NEED TO FILE A PETITION
FOR DISCRETIONARY REVIEW. You will need to file the petition and all copies of the petition with
the Court of Appeals. The address for the Court of Appeals is as follows:

12th Court of Appeals
1517 W. Front Street #354
Tyler, Texas 75702

Their telephone number is (903) 593-8471. Their telefax number is (903) 593-2193.

The address for the Court of Criminal Appeals is as follows:

Texas Court of Criminal Appeals
P.O. Box 12308
Capitol Station
Austin, Texas 78711

Their telephone number is (512) 463-1551.
                                                                            Bernie Lucas v. The State of Texas
                                                                                        PDR letter – page 2 of 3.
                                                     -------------------------------------------------------------------


You may also request the Court of Criminal Appeals to extend the time to file a petition, but only if
you request it within fifteen (15) days after the date the court issues an opinion on the request for
rehearing.

A Petition for Discretionary Review must be as brief as possible. It must be addressed to the “Court
of Criminal Appeals of Texas” and must state your name as the party applying for review. It must also
contain the following:

        1.      A “Table of Contents” with references to the pages of the petition and must indicate
                the subject matter of each ground or question presented for review.

        2.      An “Index of Authorities” arranged alphabetically and indicating the pages of the
                petition where the authorities are cited.

        3.      A “Statement Regarding Oral Argument” explaining why oral arguments would be
                helpful or that such arguments are waived.

        4.      A “Statement of the Case” briefly describing the nature of the case.

        5.      A “Statement of the Procedural History” providing:

                a.      the date any opinion of the Court of Appeals was issued;
                b.      The date of the filing of the motion for rehearing; and,
                c.      The date the motion for rehearing was denied.

        6.      The “Grounds for Review” for which you are requesting review, separately
                numbered.

        7.      The “Reasons for Review” providing a concise and direct argument, with supporting
                authorities, as to why the court should review your case.

        8.      A “Prayer for Relief” clearly stating what relief you are seeking; and,

        9.      An “Appendix” containing a copy of the opinion of the Court of Appeals.

The petition must be no longer than fifteen (15) pages, exclusive of the Table of Contents, Index of
Authorities, Statement Regarding Oral Arguments, Statement of the Case, Statements of Procedural
History and the Appendix.

The State has the right to petition for review if the Court of Appeals grants the relief you request. IF
THIS OCCURS, YOU MAY BE ELIGIBLE FO RELEASE ON BAIL WHILE THE STATE SEEKS
DISCRETIONARY REVIEW. The amount of bail is determined by the Court of Criminal Appeals upon
your filing a motion requesting same.

You should also be aware that if you are not incarcerated for this offense (you are on bond) and you
received a term of years of confinement as a part of your sentence, a warrant will likely be issued
soon for your arrest. You probably want to maintain contact with the Cherokee County Sheriff’s
Department for the warrant status so that you can turn yourself in and avoid an inconvenient arrest.
If you received probation, you should contact the Community Supervision Department at
903.683.6540 as soon as possible.
                                                                            Bernie Lucas v. The State of Texas
                                                                                        PDR letter – page 3 of 3.
                                                     -------------------------------------------------------------------

I AM NOT AUTHORIZED TO REPRESENT YOU IF YOU CHOOSE TO FILE A PETITION FOR
DISCRETIONARY REVIEW. Enclosed herewith please find copies of the clerk’s record and the
reporter’s record to assist you in any future endeavors.

I regret that we were unsuccessful in your appeal, and I wish you the best of luck in the future.

Very Truly Yours,



ALLEN W. ROSS

Enc.

Cc:    Twelfth Court of Appeals (via eFile) w/ certified mail enclosures